                                               Case 3:20-cv-05546-RS Document 63 Filed 09/17/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         CAMERON L. ATKINSON,
                                   7                                                          Case No. 20-cv-05546-RS
                                                          Plaintiff,
                                   8
                                                    v.                                        ORDER REQUESTING CONSENT TO
                                   9                                                          SUBSTITUTION
                                         FACEBOOK INC., et al.,
                                  10
                                                          Defendants.
                                  11

                                  12             Plaintiff’s request to proceed pro se has been received. Upon filing by Plaintiff’s counsel
Northern District of California
 United States District Court




                                  13   of record of a consent to the substitution, it will be granted, and Plaintiff will be permitted to e-

                                  14   file.

                                  15

                                  16   IT IS SO ORDERED.

                                  17

                                  18   Dated: September 17, 2020

                                  19                                                      ____________________________  ____________
                                                                                          ______________________________________
                                                                                          RICHARD SEEBORG
                                  20                                                      U it d States
                                                                                          United St t Di   t i t JJudge
                                                                                                        District    d
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
